Citation Nr: 0114320	
Decision Date: 05/22/01    Archive Date: 05/30/01	

DOCKET NO.  00-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a finding of permanence of the veteran's 
70 percent rating for PTSD and a total disability rating 
based upon individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

Pursuant to a September 1998 Board decision, a January 1999 
rating decision granted an increased rating from 50 to 70 
percent for the veteran's service-connected PTSD.  That same 
decision also denied the veteran's claim for a TDIU, which 
the veteran appealed.  Following a July 1999 hearing at the 
RO, a hearing officer's decision issued shortly thereafter 
granted the veteran's claim for a TDIU, effective from the 
date of receipt of the claim (July 31, 1998); and denied a 
100 percent schedular rating for PTSD and permanence for the 
TDIU.  The veteran the latter two decisions.  

In written argument dated in November 2000, the veteran's 
representative raised a claim for an earlier effective date 
for the grant of the TDIU.  As this claim has not been 
adjudicated, is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating issue has been requested 
or obtained, all known relevant clinical evidence has been 
collected for review, and the veteran has clearly been 
informed of the evidence necessary to substantiate his claim.
2.  The veteran's PTSD is productive of total social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board recognizes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) 
was passed into law.  Among other things, this law eliminated 
the concept of well-grounded claims and redefined the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date.  The 
VCAA provides that the VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate any claim for VA benefits and to notify 
claimants of the evidence necessary to substantiate their 
claims.  

A review of the claims folder reveals that all evidence known 
and/or identified by the veteran has been collected for 
review and the veteran has been provided a recent VA 
psychiatric examination.  The claims folder also reveals that 
the veteran had been informed of the evidence necessary to 
substantiate his current increased rating claim.  
Accordingly, the Board finds that the substantive provisions 
of the VCAA have been fully complied with in the preparation 
of this appeal for Board review.  There is no evidence nor is 
there any argument from the veteran or his representative 
that the RO failed in its duty to assist the veteran in 
pursuing his current appeal for a 100 percent schedular 
rating for PTSD.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can be practicably 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The criteria for evaluating PTSD, effective since November 
1996, provides that a 100 percent evaluation is warranted for 
total occupational and social impairment due to such symptoms 
as:  Gross impairment in the thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

Analysis: Private and VA medical records dated from 1991 to 
1997, including reports of VA psychiatric examinations 
performed in August 1995, June 1997, and December 1997, show 
that that the veteran was oriented to time, place and person 
and with no significant memory loss.  There was no evidence 
that he was unable to perform activities of daily living, nor 
was there any indication of recent gross or inappropriate 
behavior or a persistent danger to himself or others.  
Although there was a recorded history of contemplation of 
suicide, there was no evidence he had ever acted on such 
thoughts.  The veteran was then living alone and maintaining 
his own household, performing his own shopping and 
patronizing bars.  At that time, it was noted that a 
psychiatrist had described the veteran's vocabulary, fund of 
knowledge and reasoning capabilities as "above average."

In December 1998, a private veterans' outreach counselor 
(with unknown clinical credentials) wrote that the veteran 
continued to struggle with anxiety, anger, depression, sleep 
disturbance and his employment continued to be sketchy.  He 
opined that the veteran could not work due to PTSD.

In December 1998, the veteran's private psychiatrist (SRDB) 
wrote that the veteran was further decompensated and had lost 
more of his journalistic work as the result of the loss of 
coping ability.  He opined the veteran was "fully disabled" 
and unemployable due to PTSD.

In July 1999, SRDB wrote another letter noting that the 
veteran's hygiene was adequate but unkempt.  Attention and 
rudimentary memory was intact but diminished by impairment in 
executive function.  The veteran was angry and apprehensive 
and unable to tolerate frustration.  Thought process was 
coherent,  although content was devoid of momentary material.  
There were nervous twitches including blinking and grimacing.  
Mental process of decision making was impaired.  This doctor 
again opined the veteran was unable to work due to PTSD and 
he further stated that the veteran was "fully disabled and I 
know that he fits VA and Social Security guidelines for full 
disability."

In November 1999, the veteran was provided a VA examination.  
The VA physician knew this veteran from prior contacts and 
reviewed his claims folder and conducted an in-depth 
interview.  This physician wrote that the veteran had an 
increase over the past several years of chronic anxiety, 
increasing frequency of panic attacks and worsening of 
chronic depression symptoms.  He had diminished concentration 
and attention capacity, which precluded his previous ability 
for gainful employment or productive work in his usual 
profession as a writer.  He had a diminished stress tolerance 
and a worsening of social phobia of an avoidance of others.  
He had intrusive memories of Vietnam service and reported 
flashbacks.  There was intermittent alcohol and polysubstance 
abuse over the years.  He also noted that the veteran was 
"ambivalent about seeking treatment for PTSD."  During the 
interview he was depressed in mood but friendly and 
cooperative.  Hygiene and grooming were poor.  His thought 
processes were coherent and goal directed, although he was 
easily distracted.  There were no hallucinations or delusions 
and no looseness in his thought association.  He was alert, 
awake and oriented in all spheres.  Judgment appeared intact 
and rational and insight was fairly good.  The diagnostic 
impression was PTSD with severe levels of depression and 
anxiety.  The GAF score was 45.

In July 1999, the veteran testified at a personal hearing at 
the RO.  Principal testimony provided at this hearing was in 
regard to the veteran's pending claim for TDIU, which was 
subsequently allowed by the RO.  The veteran testified that 
although he had pursued rather minimal occupational gains as 
a self-employed writer for many years, his ability to 
continue in this endeavor had significantly diminished.  He 
had lately alienated publishers he had dealt with in the past 
and university personnel who had paid him to lecture in the 
past.  He pointed out that for the previous 5 years his total 
annual income had averaged about $7,456.  Most of this income 
was for royalties on written material submitted years earlier 
and these royalties were diminishing.  The veteran noted that 
he took medications for various reasons but that he did not 
currently take any antidepressant, although he did take 
Trazodone to help him sleep.

The clinical evidence on file, both private and VA, supports 
the conclusion that the veteran's PTSD is productive of total 
social and industrial impairment. While many of the symptoms 
listed as supporting a total schedular rating, such as  
persistent delusions or hallucinations, grossly inappropriate 
behavior, disorientation to time or place, and a memory loss 
for names of close relatives, own occupation or own name are 
not apparent, the most recent VA psychiatric examination 
indicated that the veteran's mental status had deteriorated 
in recent years, to include increasing frequency of panic 
attacks, anxiety, and depression symptoms.  It was noted that 
he had diminished concentration and attention capacity, which 
precluded his previous ability for gainful employment or 
productive work in his usual profession as a writer.  It was 
also noted that he had a diminished stress tolerance and a 
worsening of social phobia of an avoidance of others.  The 
claims folder also contains many references to suicidal 
ideation and indicates that the veteran's personal hygiene 
has decreased.  

Both private and VA physicians have opined that the veteran 
is totally disabled and unable to obtain or maintain 
substantially gainful employment solely by reason of service-
connected PTSD.  The VA has already determined that the 
veteran's service-connected PTSD makes him unable to attain 
or maintain any substantially gainful employment at present.  
The Board finds that the evidence is at least in equipoise as 
to whether his PTSD is also productive of total social 
impairment.  Accordingly, the schedular criteria for a 100 
percent cent evaluation for PTSD are met.


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the rules and regulations pertaining to 
the payment of VA monetary benefits.


                                                            
REMAND

The remaining issue in appellate status is entitlement to a 
finding of permanence of the veteran's TDIU.  The relevant 
evidence is summarized below.
The record reflects that the veteran seeks occasional 
counseling from private health care providers, including his 
private physician, SRDB.  However, it is not demonstrated 
that the veteran has a regular course of individual or group 
therapy on a regular scheduled weekly, biweekly or monthly 
basis, nor is it shown that the veteran regularly uses or has 
been prescribed any significant psychotropic medication, 
including any of the major antidepressants.  Most recently, 
he is shown to use Trazodone to assist with sleep. 

The December 1998 letter from the veteran's outreach counsel 
at a private counseling consortium noted that the veteran's 
prognosis for long-term gainful employment was doubtful and 
that he continued to present an inability to obtain or retain 
employment.  However, there was no opinion offered as to 
relative permanence of the level of symptomatology of the 
veteran's service-connected PTSD.

In December 1998, the veteran's private physician (SRDB) 
wrote that he first consulted with the veteran in 1997 and 
that he had had a number of telephone conversations with the 
veteran since that initial set of contacts.  He reported the 
veteran was fully disabled and fully unemployable and also 
wrote that he was "permanently disabled" from PTSD.

In July 1999, SRDB again wrote on the veteran's behalf 
indicating that he had spent many hours with him during May 
and June of that year.  He went on to describe the veteran's 
level of symptoms, his inability to be productive and his 
inability to work.  He did not indicate any specific opinion 
in this most recent and more detailed letter regarding the 
actual permanence of the veteran's symptoms attributable to 
PTSD.

The VA physician who conducted an examination of the veteran 
in November 1999 wrote that he recommended that the veteran 
start on anti-depressant medication and to apply to 
specialized PTSD programs through VA.  He also wrote that he 
viewed the veteran as totally disabled from PTSD and 
unemployable on a permanent basis due to this condition.  He 
said that the veteran's diminished concentration and 
attention capacities from his anxiety and depression 
prohibited him from being able to be employed at his usual 
profession as a writer.

The veteran did not specifically provide testimony regarding 
permanence of service-connected disability during his hearing 
at the RO in July 1999.  However, in a January 2000 
statement, the veteran requested that a decision be made on 
his appeal on the record as it presently existed.  He wrote 
that he had a VA compensation and pension examination in 
November 1999 and, "I don't want any more C&P exams." 

While there are both private and VA psychiatric opinions that 
the veteran's service-connected psychiatric disorder is 
permanently and totally disabling, it is apparent that 
neither physician had the benefit of reviewing the regulation 
that defines permanence of total disability ratings, 
38 C.F.R. § 3.340(b).  That is, in reviewing that regulation 
and the relevant clinical evidence on file, it becomes clear 
that neither physician considered the factors contained in 
the cited legal authority.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
finds that the psychiatrist who examined the veteran in 
November 1999 should be provided the claims folder for a 
review and to obtain an opinion as to whether it is at least 
as likely as not that the veteran's total disability for 
compensation purposes is permanent, within the meaning of 
38 C.F.R. § 3.340(b).    

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must forward the claims file 
to the psychiatrist who performed the 
November 1999 examination of the veteran 
for the purpose of obtaining an opinion 
as to whether it is at least as likely as 
not that the veteran's total disability 
for compensation purposes is permanent, 
within the meaning of the applicable 
regulation (38 C.F.R. § 3.340(b)).  In 
addition to the claims file, the 
psychiatrist must be provided a copy of 
this remand and must consider the 
provisions of the applicable regulation: 
Permanence of total disability will be 
taken to exist when such impairment is 
reasonably certain to continue throughout 
the life of the disabled person.  The 
permanent loss or loss of use of both 
hands, or of both feet, or of one hand 
and one foot, or the sight of both eyes, 
or permanently helpless or bedridden 
constitutes permanent total disability.  
Diseases and injuries of long-standing, 
which are actually totally incapacitating 
will be regarded as permanently and 
totally disabling when the probability of 
permanent improvement under treatment is 
remote.  Permanent total disability 
ratings may not be granted as a result of 
any incapacity from acute infectious 
disease, accident, or injury, unless 
there is present one of the recognized 
combinations or permanent loss of use of 
extremities or sight, where the person is 
in the strict sense permanently helpless 
or bedridden, or when it is reasonably 
certain that a subsidence of the acute or 
temporary symptoms will be followed by 
reducible totality of disability by way 
of residuals.  The age of the disabled 
person may be considered in determining 
permanence.  38 C.F.R. § 3.340(b). 

If the psychiatrist who performed the 
November 1999 examination of the veteran 
is unavailable, the veteran must be 
scheduled for another psychiatric 
examination for the purpose of obtaining 
the above opinion. 
2.  The RO should then review the VA 
opinion to ascertain whether it is in 
compliance with the Board's instructions.  
If not, it should be returned for 
corrective action.

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
notice and assistance to the claimant 
provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

4.  Thereafter, the RO should 
readjudicate the claim for a finding of 
permanence of the veteran's total 
disability rating based upon individual 
unemployability due to service-connected 
disability.  If the benefit sought on 
appeal is not granted, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this claim.  The veteran has 
the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

